IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40566
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus


JORGE SERRANO-AMAYA,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. B-01-CR-29-1
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Jorge Serrano-Amaya (“Serrano”),

the Federal Public Defender, has moved for leave to withdraw and

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967).   Serrano has received a copy of counsel’s motion and

brief, but he has not filed a pro se brief of his own.   Our

review of the brief filed by counsel and of the record discloses

no nonfrivolous point for appeal.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.   See 5TH CIR. R.

42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.